Citation Nr: 0005757	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back injury with herniated disc, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1984.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to an increased rating for a low back injury with 
herniated disc, evaluated as 10 percent disabling.  The 
veteran appealed, and in October 1997, the RO increased his 
evaluation to 20 percent.  In April 1999, the Board remanded 
the claim for additional development, and determined that a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) had been reasonably raised by the 
evidence.  Citing Meyers v. Derwinski, 1 Vet. App. 127 
(1991); EF v. Derwinski, 1 Vet. App. 324 (1991).  In October 
1999 the RO increased his low back evaluation to 40 percent, 
and denied the TDIU claim.  Since the RO's increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected low back injury with 
herniated disc is manifested by complaints of pain, with 
objectively demonstrated limitation of motion with pain, 
weakness and diminished reflexes; with consideration of 
functional loss, the disability is pronounced with persistent 
symptoms, and little intermittent relief. 

2.  The veteran has not worked since 1996; he began receiving 
Supplemental Security Income in January 1997.

3.  There is uncontradicted evidence from several physicians 
that the veteran is totally disabled, in whole or in part, 
due to his low back symptoms.  

4.  The veteran's service-connected low back injury with 
herniated disc precludes him from engaging in some form of 
substantially gainful employment which is available in the 
national economy, and which is consistent with his 
educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for service-
connected low back injury with herniated disc have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is well-grounded.  38 U.S.C.A. § 
5107(a)(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board is satisfied that all relevant facts 
have been properly developed and adequate examinations 
conducted.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

The veteran's service medical records, dated in September 
1983, show that he sought treatment for low back pain after 
he fell off of a milk crate.  The impression was traumatic 
back strain and he received profiles for low back pain until 
his separation from service in August 1984.  

VA examination reports in October 1984 and January 1987 
include diagnoses of herniation of nucleus pulposus and in 
January 1985 the veteran was granted service connection for a 
low back injury with herniated disc.  A VA examination report 
in connection with the veteran's current claim, dated in 
August 1997, includes diagnoses of morbid obesity and 
residual fracture of L3-4, rule out osteoarthritis of the 
lumbar spine. 

A review of the veteran's written statements and the 
transcript from a personal hearing in August 1998, shows that 
the veteran asserts that an increased evaluation is warranted 
for his low back injury with herniated disc.  He contends 
that he has constant severe back pain, and that he takes a 
great deal of daily medication for his pain.  He reported 
that his back pain has significantly limited his ability to 
sit, stand and walk, and that he cannot work due to his back 
pain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed by the rating 
specialist, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's disability picture has been complicated by at 
least two factors.  He was apparently involved in a motor 
vehicle accident in about May 1996 in which he sustained back 
injuries that appear to have involved areas of the spine 
other than the lumbar spine.  Specifically, subsequent to May 
1996, records from John Donnelly, M.D., show that the veteran 
was diagnosed with chronic thoracolumbar back myofascial 
pain.  In addition, the claims file contains VA examination 
reports and reports from a number of non-VA health care 
providers, to include the Greene Memorial Hospital, and 
Damian N. Danopulos, M.D., which show that the veteran has 
repeatedly been diagnosed with morbid obesity.  Of particular 
note, a September 1999 VA examination report shows that the 
veteran's weight was estimated at about 420 pounds, and that 
the examiner's ability to examine the veteran was greatly 
limited by the veteran's obesity.  In addition, a VA 
examination report, dated in August 1997, shows that the 
examiner stated that the veteran's morbid obesity contributed 
to the impairment in the range of motion in the veteran's 
back.  

The veteran has not been granted service connection for 
chronic thoracolumbar back myofascial pain or morbid obesity.  
The claims file does not contain a medical opinion, however, 
which would serve as a basis for the Board to dissociate the 
symptoms of the veteran's service-connected low back 
disability from his nonservice-connected thoracolumbar back 
myofascial pain or morbid obesity.  In such cases, the 
benefit-of-the-doubt doctrine is for consideration, see, 
e.g., Martin v. Brown, 4 Vet. App. 136, 140 (1993). The Board 
must therefore evaluate the veteran's low back disorder 
without regard to any potential nonservice-connected low back 
symptoms.

The most recent examination report for the veteran's back is 
a September 1999 VA examination report, which notes that no 
muscle spasms could be palpated.  Neurologically, the veteran 
had normal sensation to light touch and pin prick, with 
reflexes 1+, bilateral and symmetric at the patella and 
Achilles heel.  Toes were downgoing, bilaterally.  The 
examiner stated that X-rays had not been ordered, as further 
testing would only be possible through an MRI (magnetic 
resonance imaging).   However, the veteran stated that he had 
severe claustrophobia, and the examiner indicated that an MRI 
was not ordered.  

The claims file includes records from Dr. Donnelly dated 
between 1997 and 1998.  These records are remarkable for 
ongoing treatment of back pain, including trigger point 
injections, and diagnoses that included chronic thoracolumbar 
back myofascial pain, degenerative disc disease of the 
lumbosacral spine with traumatic L3-L4 herniated nucleus 
pulposus, and morbid obesity.  These reports show that, 
generally, there was no palpable spasm of the back (although 
spasms were noted in a March 1998 report).  In December 1998 
and February 1999, motor strength was 5/5 and equal.  The 
December 1998 report also shows that deep tendon reflexes 
were 1+ and equal at the knee, and that ankle jerk was 
difficult to obtain.  There was no muscle atrophy or 
hypotonia.  Toes were down-going, bilaterally.  Reports, 
dated in July and August of 1998, note that there has been no 
radicular pain. 

Reports from the Greene Memorial Hospital (GMH), dated 
between 1997 and 1998, show that the veteran received 
occasional treatment for back pain, and that the back was 
generally painful on palpation.  In March 1998, the veteran 
reported that he had radiating pain to the buttocks while 
sitting.  The straight leg raise test was negative.  A 
report, dated in February 1998, shows that the legs had good 
muscle strength with no sensory deficits.  Deep tendon 
reflexes in the lower extremities were 2+ and equal, 
bilaterally.  The relevant diagnoses in the GMH records were 
chronic low back pain, acute exacerbation of back pain, and 
morbid obesity.

A report from Dr. Danopulos, dated in November 1996, shows 
that there was no evidence of nerve root compression or 
peripheral neuropathy.  Thigh and calf measurements revealed 
no atrophy, and motor strength was normal in the lower 
extremities.  Sensory examination was normal.  Deep tendon 
reflexes were 2+ and equal bilaterally in the lower 
extremities.  The objective findings included lumbar spine 
arthritis and morbid obesity.  

The veteran's low back disability is currently rated 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293, for low back injury with herniated disc.  Under DC 
5293, a 60 percent disability evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 
rating of 40 percent is contemplated where the intervertebral 
disc syndrome is severe; recurring attacks, with intermittent 
relief.  

In this case, although there is some evidence of muscle 
spasm, absent ankle jerk and radicular symptoms in the lower 
extremities, these symptoms have not been shown to result in 
pronounced intervertebral disc syndrome as required for a 60 
percent evaluation, nor does the medical evidence show 
persistent symptoms compatible with sciatic neuropathy or 
other neurological findings appropriate to the site of the 
diseased disc.  An overall review of the medical evidence 
shows that there were usually no findings of muscle spasm, 
absent ankle jerk or radicular symptoms.  

In addition, although reflexes were noted to be diminished at 
1+ or 2+ bilaterally, motor strength in the lower extremities 
has been found to be 5/5, or characterized as "normal" or 
"good."  There is no evidence of muscle atrophy, and the 
findings from sensory examinations show that sensation was 
intact as to light touch and pin prick.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's low back injury with herniated 
disc is manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for an evaluation of 
60 percent under DC 5293, and that the preponderance of the 
evidence is against a 60 percent evaluation under DC 5293 at 
this time.  

The Board's analysis, however, is not yet complete.  Under 38 
C.F.R. §§ 4.40 and 4.45, an increased evaluation may be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the medical evidence shows that 
the veteran has continually complained of severe daily back 
pain for years, and he has received ongoing treatment for 
back pain.  He has also been diagnosed with chronic back pain 
on many occasions.  Of particular note, the September 1999 VA 
examination report shows that the veteran had previously used 
a variety of pain therapies for his low back pain, and that 
he was currently taking four medications for control of back 
pain symptoms.  In addition, the veteran reported that he 
could stand for no more than 15 to 20 minutes, and walk no 
more than 25 to 50 yards, without severe pain.  On 
examination, participation was limited due to back pain, and 
the examiner estimated that the veteran's low back had 
flexion to 20 degrees, extension to 5 degrees, rotation to 25 
degrees, bilaterally, and lateral flexion to 15 degrees, 
bilaterally.  All ranges of motion were said to be limited by 
pain, and the veteran was unable to participate in repetitive 
use of these muscles, or walking, to reexamine these muscles.  
The examiner stated that the veteran had "very painful and 
weakened movements throughout his lower extremities secondary 
to his severe back pain."  He described the veteran's pain 
as "severe," and noted that the veteran could not even rise 
out of his seat without assistance, or lay flat, and that he 
had to stop to rest twice before he could walk only 100 
yards.  

The Board further notes that the ranges of motion as 
estimated by the VA examiner are compatible with the ranges 
of motion noted in the veteran's spine as found in a report 
from the Saint Elizabeth's Rehabilitation Center, dated in 
July 1997. Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that with consideration of 
functional loss due to pain, the disability picture more 
nearly approximates pronounced intervertebral disc syndrome, 
and an evaluation of 60 percent for the veteran's low back 
injury with herniated disc is warranted.  See 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, DC 5293; DeLuca, supra; VAOPGCPREC 
36-97.

The Board notes that the 60 percent evaluation is the maximum 
rating allowed under DC 5293, and that a rating in excess of 
60 percent is not warranted under any other potentially 
applicable diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Specifically, since there is no 
medical evidence of complete bony fixation (ankylosis) or 
paralyzing residuals of vertebral fracture, a schedular 100 
percent rating under either 38 C.F.R. §§ 4.71a, DC 5285 or DC 
5270 is not in order.  

II.  TDIU

The Board finds that the veteran's claim for TDIU is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

As a preliminary matter, the Board notes that although it has 
granted an increased evaluation (i.e., from 40 percent to 60 
percent disabling) for the veteran's service-connected low 
back injury with herniated disc in part I of this decision, 
at the time the RO adjudicated his TDIU claim the veteran's 
low back injury with herniated disc was evaluated as only 40 
percent disabling.  However, given its favorable TDIU 
determination, the veteran has not been prejudiced by its 
adjudication of his TDIU claim, and a remand is not required 
for initial consideration by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

As indicated in the October 1999 supplemental statement of 
the case, the veteran's only service-connected disability is 
his low back injury with herniated disc.  The Board has 
evaluated this disability as 60 percent disabling.  At issue 
is whether the veteran's service-connected disability, 
without consideration of any of his nonservice-connected 
disabilities, precludes all forms of substantially gainful 
employment in the national economy which are consistent with 
his education and occupational experience and which would 
afford a living wage.  As the veteran's low back injury with 
herniated disc is evaluated as 60 percent disabling, the 
veteran meets the minimum schedular requirements for TDIU, 
and may be granted TDIU if it is determined that his renders 
him unemployable.  See 38 C.F.R. § 4.16(a).  Upon its review 
of the history of the veteran's service-connected low back 
injury with herniated disc, the Board is persuaded that the 
current evidence warrants a conclusion that the disability 
precludes him from engaging in substantially gainful 
employment, and that he is totally disabled due to this 
disability.  

As for the veteran's education and work history, an 
application for work study allowance (VA Form 20-8691) in May 
1988 shows that he was in his sophomore year in college in an 
accounting program.  At the veteran's hearing before the 
Board in August 1998, he testified that he had not worked 
since May 1996.  In written statements received by the RO in 
May 1999, the veteran reported that he had gone through the 
police academy in 1991 and 1992, and that he had worked 20 
hours a week as a criminal investigator for a sheriff's 
department in 1994.  He also stated that he had also opened a 
police academy, but that he had to quit after one class was 
graduated due to back pain.  According to a letter from the 
Village of Rio Grande, the veteran worked 20 hours per week 
for the police department between November 1995 and May 1996.  
A letter from the Gallia County Auditor indicates that the 
veteran took a total of 134 hours of sick time between 1992 
and 1995.  A letter from the Social Security Administration, 
dated in January 1997, indicates that the veteran was 
receiving Supplemental Security Income (SSI) for unstated 
reasons. 

The claims file includes a letter from Carmen P. Wong, M.D., 
dated in October 1997, which states that the veteran has 
severe low back pain with treatment that included a TENS 
(transcutaneous electrical nerve stimulation) unit, high 
doses of pain medication, paravertebral nerve blocks and 
multiple trigger point injections.  He was said to have 
frequent periods of exacerbation which reduced his work 
effectiveness by 100 percent.  His prognosis was poor.

A letter from Randall R. Shaffer, M.D., dated in July 1998, 
shows that the veteran was noted to have chronic benign pain 
syndrome involving the back with poor prognosis, which has 
significantly affected his daily activities of living.  
According to a letter from Dr. Shaffer in June 1999, the 
veteran had constant daily low back pain with exacerbations 
following minimal physical activity including daily 
activities of living which often required injections of 
Demerol.  He further stated that the veteran was incapable of 
performing any light duty or sedentary work on a daily or 
weekly basis, with no anticipated improvement. 

A report from Dr. Danopulos, dated in November 1996, shows 
that he stated that the veteran's ability to do work-related 
activities was highly restricted due to disabilities that 
included lumbar spine arthritis and morbid obesity.

On a VA spine examination in September 1999, the examiner 
stated that the veteran's back condition significantly 
impaired his ability to work, that he could not sit for any 
appreciable length of time, and that it would be "near 
impossible for him to function appropriately for 
employment."

In summary, the aforementioned evidence shows that the 
veteran has not worked since 1996, and that four different 
examiners have determined that the veteran is unable to work, 
in whole or in part, due to his low back pain.  He has been 
receiving ongoing treatment for back pain for several years, 
has been treated with several different therapies to control 
his back pain, and he was recently noted to be taking several 
medications for control of his back pain.  

Based on the foregoing, the Board concludes that the veteran 
is unemployable due to his low back injury with herniated 
disc, and that the evidence shows that the veteran's low back 
injury with herniated disc precludes him from engaging in 
substantial gainful employment.  Although the medical 
evidence indicates that the veteran also has morbid obesity 
and chronic thoracolumbar back myofascial pain which may be 
aggravating his low back symptoms, the claims file does not 
currently contain any medical evidence by which the symptoms 
from these disorders may be disassociated from the symptoms 
of his service-connected low back injury with herniated disc.  
In such cases, where the inability to work may be caused by 
nonservice-connected and service-connected disability, the 
benefit-of-the-doubt doctrine is for consideration.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Accordingly, 
resolving reasonable doubt in the veteran's favor, 
entitlement to TDIU is established under 38 C.F.R. § 4.16(b).


ORDER

A total disability rating based on individual unemployability 
due to a service-connected disability, including a 60 percent 
schedular rating for low back injury with herniated disc, is 
granted subject to provisions governing the payment of 
monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

